Citation Nr: 1502013	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of special monthly compensation (SMC) benefits based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran served from April 1967 to April 1970.  He has been awarded a Purple Heart Medal and a Combat Infantryman Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was granted SMC based on the need for aid and attendance in a June 2001 rating decision.  In an August 2006 rating decision, VA proposed to discontinue SMC.  The January 2009 rating decision discontinued SMC and the Veteran has timely appealed that decision.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's December 2014 Appellant Brief is located in the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  SMC based on the need for the aid and attendance had been in effect for more than five years at the time of the January 2009 reduction.

2.  The examination and outpatient treatment upon which the January 2009 rating decision was based were less full and complete than those on which payments were authorized and therefore cannot be used as a basis of reduction, per the provisions of 38 C.F.R. § 3.344.  The reduction is void ab initio. 



CONCLUSION OF LAW

The criteria for restoration of SMC, based on the need for aid and attendance, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  As the Board is restoring entitlement SMC based on the need for aid and attendance, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

When reduction in an evaluation is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 establishes greater protections of benefits which have been in effect for five years or more.  38 C.F.R. § 3.344(c).  In such a case, the AOJ must find the following: (1) the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  

SMC based on the need for aid and attendance had been in effect for over nine years at the time the reduction became effective. Thus, the provisions of 38 C.F.R. § 3.344 apply.  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In the present case, the reduction of SMC is void ab initio because the provisions of 38 C.F.R. § 3.344 were not considered.  Specifically, the examination and treatment used as basis for the reduction were not as full and complete as the examinations on which SMC was established.  

SMC was established based on VA Form 21-2680, Examination for Housebound Status or Permanent need for Regular Aid and Attendance, which was dated March 2001.  The Veteran was also afforded a VA examination for aid and attendance in May 2001.  The rating decision also noted that the May 2001 posttraumatic stress disorder (PTSD) examiner opined that the Veteran likely needed aid and attendance.  The Board notes that the mental examination was specifically for the Veteran's service-connected PTSD.  The Veteran was also examined for service connected spinal and neurological disabilities in May 2001.  

The Veteran continued to receive VA outpatient treatment for his disabilities.  For example, he was noted to have independent mobility in an October 2009 nursing note and a negative PTSD screen in June 2008.  The Veteran was afforded a VA examination in July 2006 which showed symptoms that were significantly improved from his May 2001 examination.  The Board notes that this examination is clearly labelled "For Mental Disorders (Except PTSD...)."  The examination which served as the basis for the establishment of SMC was specific to the Veteran's PTSD.  Furthermore, the Veteran was not afforded an aid and attendance examination as he was in May 2001.  Instead, the reducing January 2009 rating decision relies on inference from the Veteran's outpatient treatment record, which does not include such an examination.  Lastly, the January 2009 rating decision did not make a finding that the July 2006 VA examination used as a basis for the reduction was as full and complete as the examinations upon which SMC was established.  

While there were findings of material improvement in the Veteran's condition, VA failed to follow the regulations of 38 C.F.R. § 3.344.  Therefore, the reduction is void ab initio.  Thus, while it is possible for ratings to be reduced, it must be done in accordance with applicable regulatory criteria.

Accordingly, the restoration of SMC based on the need for aid and attendance is warranted.


ORDER

The reduction of SMC at the aid and attendance rate was not proper, and SMC is restored.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


